NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MOHAMMAD M. CHATILA,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-4562
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Matthew P. Ferry of Lindsey & Ferry,
P.A.; and Margaret E. Kozan of
Margaret E. Kozan, P.A., Winter Park,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.